Exhibit 10.4

 

[ex10-4_001.jpg]

 

August 12, 2020

  

Steve O’Loughlin

275 Madison Avenue, Suite 702

New York, NY 10016

 

Dear Mr. O’Loughlin,

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
provide you with this contract (the “Agreement”) related to your position as
Chief Financial Officer of the Company. This Agreement replaces and supersedes
the employment agreement between you and the Company dated August 8, 2018.

 

1. Position. The terms of your position with the Company are as set forth below:

 

(a) You shall serve as Chief Financial Officer. You shall report to the Chief
Executive Officer or appropriate company officer, as designated by the CEO, the
Board of Directors of the Company (the “Board”) or its representative, and shall
perform your duties for the Company at the Company’s offices in New York City or
at another location as directed by the Company in accordance with its policies
that may be in place from time to time, except for travel that may be necessary
or appropriate in connection with the performance of your duties hereunder. The
offices of the Company are currently located in New York City at 275 Madison
Avenue, 7th Floor, New York, NY 10016.

 

(b) You agree to devote your best efforts and substantially all of your business
time to advance the interests of the Company and to discharge adequately your
duties hereunder. You may perform certain consulting projects that do not
interfere with your Company duties and maintain whatever licenses required for
performance of such consulting activities. Consulting activities must be
non-competitive with the Company’s plans, disclosed and approved on a case by
case basis by your direct supervisor or an authorized Company representative.

 

2. Compensation.

 

(a) Base Salary. The Board shall review the amount of your base salary and
performance bonus, and shall determine the appropriate adjustments to each
component of your compensation each calendar year.

 

(b) Performance Bonus. You shall be entitled to participate in an executive
bonus program, which shall be established by the Board pursuant to which the
Board may award bonuses to you of up to 30% of your annual base salary, based
upon the achievement of written individual and corporate objectives such as the
Board shall determine.

 

(c) Stock Option Grant. From time to time the Board may grant you an option to
purchase common shares of the Company (the “Grant”). Unless specified otherwise,
the Grant shall be subject to the vesting schedule below.

 

(i) Stock Options. Such option will have an exercise price equal to the closing
price of the Company’s common stock on the date of Board approval of the Grant,
which is equal to fair market value as determined by the Board on the date of
the grant (the “Grant Date”).

 



 

 

 

(ii) Vesting Schedule of the Grant. Two percent (2%) of the Grant shall vest
each month from the Grant Date until fully vested in accordance with the
provisions of the Company’s Amended and Restated 2013 Stock Plan and 2019 Stock
Plan. The term of all option granted under this Agreement will be for 10 years
from the Grant Date, subject to your continuing service with the Company. The
option will be incentive stock options to the maximum extent allowed by the tax
code and will be subject to the terms of the Company’s Amended and Restated 2013
Stock Plan or 2019 Stock Plan and corresponding Stock Option Agreement between
you and the Company.

 

3. Benefits.

 

(a) Benefit Plans. The Company will provide you with the opportunity to
participate in the standard benefit plans currently available to other similarly
situated employees, including health, disability and life insurance plans. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law.

 

(b) Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year. Vacation may not be taken before it is accrued. You will be entitled to 5
days paid sick leave per year. You may carry over a maximum of 5 days of paid
vacation days and 5 days of paid sick leave time in accordance with the
Company’s vacation and sick leave policy.

 

(c) Reimbursement of Expenses. You shall be reimbursed for all normal items of
travel and entertainment and miscellaneous expenses reasonably incurred by you
on behalf of the Company provided such expenses are documented and submitted in
accordance with the reimbursement policies in effect from time to time.

 

4. Change in Control. If the Company terminates your employment other than for
death, Disability or Cause, or if you resign for Good Reason, in any case during
the 12-month period beginning on the date of a Change in Control (as defined in
the Company’s Amended and Restated 2013 Stock Plan and 2019 Stock Plan), you
shall be entitled to the following, subject to Section 5 hereof:

 

(a) A single lump sum payment equal to twelve (12) months of your annual base
salary (at the rate in effect as of the date of termination), payable within
thirty (30) business days following the date the Release (as defined in Section
5 hereof) becomes effective and irrevocable in accordance with its terms.

 

(b) Continued health benefits for the 12-month period beginning on the date of
termination, with such period to run concurrently with any period for which you
are eligible to elect health coverage under COBRA. During this 12-month
continuation period, the Company will subsidize your COBRA premiums in an amount
equal to what it would have paid toward health insurance premiums for an active
employee with similar coverage. Notwithstanding the foregoing, you shall be
required to pay any and all service provider premiums associated with COBRA
coverage and, if you begin providing services to another service recipient and
become covered by such service recipient’s health benefits plan or program, the
continued health benefits and Company subsidy provided hereunder shall cease.

 

(c) All outstanding equity awards granted to you under the Company’s equity
compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination, the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”, and all outstanding and vested Company stock options (including those
that vest pursuant to the operation of this paragraph) will remain exercisable
for the full duration of their term.

 

(d) “Cause” means: (i) your gross negligence and/or willful misconduct (as such
terms are generally understood and applied to the performance of an executive)
in the performance of your material duties with respect to the Company as
determined, in each case, by a court of competent jurisdiction not subject to
further appeal or a final arbitration award, as provided hereunder; (ii) the
conviction by you of a crime constituting a felony, or (iii) you shall have
committed any material act of malfeasance, dishonesty or breach of fiduciary
duty against the Company, for which you shall have a thirty (30) day cure period
following notice thereof from the Company (except for a conviction pursuant to
subsection (ii), for which there shall be no cure period).

 



2

 

 

(e) “Good Reason” means, during the 12-month period beginning on the date of a
Change in Control: (i) the Company’s material breach of any of its obligations
under this Agreement; (ii) a material reduction of your base salary or target
bonus opportunity; (iii) a material change to the scope of your work; or (iv)
the Company’s regular requirement that you perform services in or relocate to a
location that is more than twenty-five (25) miles from New York City. A
termination will not be deemed to be for Good Reason unless the Company does not
cure within 30 days after receipt of written notice from you specifying the Good
Reason and referring to your right to resign for Good Reason. Any resignation
for Good Reason will be effective immediately upon your giving notice of your
resignation for Good Reason to the Company, conditioned upon your having
provided proper notice of Good Reason and time to cure in accordance with this
provision.

 

(f) “Disability” means that (i) you have been unable, for a period of 180
consecutive business days, to perform your duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected or
approved by the Company has determined that it is either not possible to
determine when such inability to perform will cease or that it appears probable
that such inability will be permanent during the remainder of your life.

 

(g) Mitigation. In the event that you are entitled to severance pursuant to this
Agreement, you have no duty to mitigate and your severance will not be reduced
for any reason.

 

5. Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Section 4(a), (b) or (c) hereof unless: (a) you or your legal representative
first executes within fifty (50) calendar days after the date of presentment a
release of claims agreement in the form as to be provided by the Company (the
“Release”) and substantially similar to the form of Release attached hereto as
Exhibit A, (b) you do not revoke the Release, and (c) the Release becomes
effective and irrevocable in accordance with its terms. The Company shall
provide the Release to you for your review within ten (10) days of the date of
termination.

 

6. Confidential Information and Invention Assignment Agreement. You have already
executed the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”), which remains in effect.

 

7. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, without further obligation or liability.

 

8. Non-Competition. During the term and for a period of three (3) years
thereafter, you shall not, either directly or indirectly, engage (as principal,
partner, employee, consultant, owner, independent contractor, advisor or
otherwise, with or without compensation) in any business that directly or
indirectly competes with the Company (the “Competing Business”). Notwithstanding
the foregoing, this does not prevent you from being engaged or employed with a
business that has a Competing Business as part of its business, so long as you
are not engaged or involved in any way in the Competing Business at such
business or enterprise.

 

9. Non-Solicitation. You agree that during the term of your employment with the
Company, and for a period of 24 months following the cessation of employment
with the Company for any reason or no reason, you shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt any
of the foregoing, either for yourself or any other person or entity. For a
period of 24 months following cessation of employment with the Company for any
reason or no reason, you shall not attempt to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 



3

 

 

10. Arbitration. Any dispute or claim arising out of or in connection with your
employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C. §
21 et seq. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.

 

11. Section 280G. In the event it shall be determined that any payment or
distribution by the Company to or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to you without giving rise to the Excise Tax (the
“Safe Harbor Cap”), if the net after-tax benefit to you after reducing your
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to you without such reduction. The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing such
payment that trigger the Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to you
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to you shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting firm selected by the Committee prior to the
relevant change in control transaction. 

 

12. Section 409A.

 

(a) In General. It is the Company’s intent that this Agreement be exempt from
the application of, or otherwise comply with, the requirements of Section 409A
of the Code (“Section 409A”). Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible. If neither of these exceptions applies, and if you are a “specified
employee” within the meaning of Section 409A, then notwithstanding any provision
in this Agreement to the contrary and to the extent required to comply with
Section 409A, all amounts that would otherwise be paid or provided to you during
the first six (6) months following your date of termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day following the six-month anniversary of the date of termination. If
the period during which the Release must become effective and irrevocable in
accordance with its terms spans two calendar years, then, to the extent required
to comply with Section 409A, any payment to be made under this Agreement will
commence on the first payroll date that occurs in the second calendar year and
after the Release has become effective and irrevocable in accordance with its
terms. Further, to the extent required to comply with Section 409A: (i) the
amount of any expense reimbursement to which you may be entitled hereunder
during a calendar year will not affect the amount of reimbursements to be
provided in any other calendar year; (ii) your right to receive reimbursement of
an eligible expense hereunder is not subject to liquidation or exchange for
another benefit; and (iii) provided that the requisite documentation is
submitted, the Company will reimburse your eligible expenses on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

 

(b) Separation from Service. A termination of service shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of service unless such termination is also a “separation from
service” within the meaning of Section 409A and you are no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to the Company or its affiliates as
an employee or consultant, and for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.

 



4

 

 

13. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This Agreement may
not be modified or amended except by a written agreement, signed by the Company
and by you. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will be lessened
or reduced to the extent possible or will be severed and will not affect any
other provision and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. This Agreement will be governed by New York law
without reference to rules of conflicts of law. All notices, requests, demands
and other communications called for hereunder shall be in writing and shall be
deemed given (i) on the date of delivery if delivered personally, (ii) one (1)
day after being sent by a well established commercial overnight service, (iii)
three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing, (iv) upon confirmation of facsimile transfer, if sent by
facsimile or (v) upon confirmation of delivery when directed to the electronic
mail address set forth below, if sent by electronic mail:

 

  If to the Company: 275 Madison Avenue, Suite 702     New York, NY 10016      
  If to you:

Steve O’Loughlin

275 Madison Avenue, Suite 702

New York, NY 10016

 

14. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company may
be required to withhold pursuant to any law or government regulation or ruling.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me.

 



Very truly yours,       ACTINIUM PHARMACEUTICALS, INC.         By:       Sandesh
Seth         Title: Chief Executive Officer       Accepted and Agreed:       By:
      Name: Steve O’Loughlin  

 



5

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
relationship with the Company, in accordance with the Agreement between Actinium
Pharmaceuticals, Inc. (the “Company”) and me dated as August 12, 2020 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment or consulting
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 



6

 

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

 

Nothing herein shall be construed to limit my right to (1) respond accurately
and fully to any question, inquiry or request for information when required by
legal process; or (2) disclose information to regulatory bodies. I understand
that I am not required to contact the Company before engaging in such
communications.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

1. I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

2. I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
within [21/45] days of its presentation to me after my termination of
employment;

 

3. I have carefully read and understand this Release;

 

4. The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

5. I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;

 



7

 

 

6. I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 



7. I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

8. I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

 

9. This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

10. This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

Signature:     Date Signed:   

 

 

8



 

 